Citation Nr: 1137921	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for episodic positional vertigo.

2.  Entitlement to an initial compensable evaluation for left plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for chronic sinusitis.

4.  Entitlement to an initial compensable evaluation for recurrent epididymitis with left testicular cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an initial compensable evaluation for left plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's episodic positional vertigo was manifested by dizziness and occasional staggering.

2.  During the entire appeal period, the Veteran's chronic sinusitis was manifested by complaints of constant nasal congestion, drainage, and headaches equating to more than six non-incapacitating episodes per year; it is not shown to have been manifested by any incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.

3.  During the entire appeal period, the Veteran's recurrent epididymitis with left testicular cyst has been manifested by testicular pain and tenderness; it has shown to have been manifested by atrophy or loss of the testicle, and the condition does not require long-term drug therapy, hospitalization, and/or intensive medical management.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation, but no higher, for episodic positional vertigo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6204 (2010).

2.  The criteria for an initial 30 percent evaluation, but no higher, for chronic sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2010).

3.  The criteria for an initial compensable rating for recurrent epididymitis with left testicular cyst have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial rating assigned to the Veteran's episodic positional vertigo, left plantar fasciitis, chronic sinusitis, and recurrent epididymitis with incidental finding of left testicular cyst on ultrasound, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claims for service connection in August 2008, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  
    
The Veteran's service treatment records, VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any VA or private medical records that he desired VA to obtained on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA General Medical Examination in September 2008.  38 C.F.R. § 3.159(c)(4).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for episodic positional vertigo, chronic sinusitis, and recurrent epididymitis with incidental finding of left testicular cyst on ultrasound.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Episodic Positional Vertigo

The Veteran's episodic positional vertigo has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204, which provides for evaluation of peripheral vestibular disorders.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

A 10 percent evaluation is assigned when there is occasional dizziness, and a maximum 30 percent disability evaluation is warranted when there is dizziness and occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (2010). 

The Veteran underwent VA examination in September 2008 at which time he reported vertigo since 2005.  The Veteran reported that he had several evaluations and was told that he may have some inner ear problems but could not recall a specific diagnosis.  Physical examination demonstrated a normal gait, normal coordination, orientation, memory, and speech.  Romberg's sign was negative.  Diagnosis was episodic positional vertigo, no symptoms at today's examination.  

In an October 2008 statement, the Veteran noted that he suffered from constant dizziness and also from occasional staggering, especially in the morning when he first gets up.  The Veteran noted that he had to use his vision to help with balance, and that if the lights suddenly go out in a room, he loses his balance.  The Veteran reported that he felt like he was in constant motion and that certain motions brought about vertigo.  The Veteran explained that the reason that he has few episodes of vertigo is that he has changed the way he moves.

At the February 2011 travel board hearing, the Veteran testified that he feels like he is in constant motion, that if he gets up or turns his head too fast, he goes into a vertigo episode, that he relies on his eyesight for balance, and that he has an adjustment period of 10 to 20 minutes in the morning before he has balance.

The Board acknowledges that there was no objective evidence of a staggering gait or imbalance at the September 2008 VA examination.  Nevertheless, the Veteran is certainly competent to relate his observations of imbalance and staggering, as he has done.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, as the evidence has shown dizziness (imbalance) and the Veteran has related that he has occasionally staggered, the Board finds that a 30 percent evaluation is warranted for the entire appeal period.

The Board has considered whether a higher evaluation is warranted under another diagnostic code.  However, evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because although the Veteran's service treatment records include a presumptive diagnosis of possible Meniere's disease, an ENT medical record dated in April 2007 noted that the symptoms were not consistent with Meniere's.  

Chronic Sinusitis

The Veteran's chronic sinusitis has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).    

A noncompensable evaluation is assigned for sinusitis that is detected by an X-ray only.  Id.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

Sinusitis is defined as "inflammation of the mucous membrane of any sinus, especially one of the paranasal sinuses."  Stedman's Medical Dictionary, 1645, (27th ed., 2000).

At the September 2008 VA examination, the Veteran reported chronic sinus condition and stated that he will be prescribed antibiotics two to three times per year.  The Veteran denied any episodes of sinusitis during the prior 12-month period and noted a CT scan of the sinuses in the past but no history of surgery or in-patient treatment.  Physical examination demonstrated normal nasal vestibule, turbinates, and septum.  There was no nasal obstruction and no polyps.  Sinus examination findings were normal.  The VA examiner noted a history of sinusitis, no history of incapacitating episodes, a history of 2 per year non-incapacitating episodes with headache, purulent drainage, and sinus pain of three to four days duration.  The examiner noted no current rhinitis symptoms, sinus symptoms, or breathing difficulty.  

CT scan revealed that the paranasal sinuses were well aerated and normal in appearance, there was no evidence of paranasal sinus disease, the ostiomeatal complexes were patent, and there was a slight deviation of the nasal septum to the left.  Impression was negative paranasal sinus series.  Diagnosis was no evidence of chronic sinusitis of today's CT of sinus.     

In his October 2008 statement, the Veteran noted that his sinus problems had ruled his life and that over the years, he had tried almost every sinus medication known but that each help for a while then stopped working or caused side effects such as nose bleeds, loss of sense of smell, or lowered his immunity.  The Veteran stated that he had constant sinus pressure, that he took aspirin every night before going to bed to reduce the sinus swelling, that he could only sleep on his back elevated by three pillows, and that he had to take Motrin or Aleve and Sudafed two to three times per week for sinus headaches.  

At the February 2011 travel board hearing, the Veteran reported that he flushes his sinuses with hot water every night, sleeps on his back elevated by two pillows, and that if he rolls over on his side, he wakes with a headache which will be incapacitating for that day.  The Veteran also reported nasal congestion.  The Veteran reported that he went to the doctor in 2005 and reported that he couldn't concentrate, his eyes hurt, and he had headaches all the time; the doctor gave the Veteran a steroid injection after which he had a MRSA boil outbreak.  The Veteran stated that he had taken antibiotics but that he didn't go to the doctor anymore and just lived on Ibuprofen and Sudafed and dealt with the headaches.      

The Veteran was asked if he got infections in his nose.  He stated, "A little bit.  It's not really an infection so much.  It seems like it's just a swelling that just bears down on my eyes and my head and pressure in the head."

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's statements regarding the number of episodes of sinusitis suffered since the start of the appeal period is weighed against the examiner who concluded that he had no incapacitating episodes and two non-incapacitating episodes in a 12 month period.  The Board concludes that the Veteran has not actually described incapacitating episodes and therefore a preponderance of the evidence is against a compensable evaluation based upon incapacitating episodes.

However, the Veteran has complained of essentially constant symptoms that include nasal congestion, drainage, and facial pressure and pain, and headaches, in an indeterminate number but the Board concludes that the description is of sufficient severity to more nearly approximate more than six non-incapacitating episodes per year.  In arriving at this conclusion the Board has weighed the Veteran's description against the examiner's conclusion of two in twelve months and found them of equal weight.  All doubt is resolved in favor of the Veteran.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the above, the Board finds that the Veteran does meet the criteria for a 30 percent evaluation for sinusitis under Diagnostic Code 6513 for the entire appeal period.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The General Rating Formula for Sinusitis explicitly provides the rating criteria for all forms of sinusitis.  

Recurrent Epididymitis /Testicular Cyst

The Veteran's epididymitis with incidental finding of left testicular cyst on ultrasound has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b Diagnostic Code 7525 for chronic epididymo-orchitis.  Epididymitis is defined as the "inflammation of the epididymitis," which is the "elongated structure connected to the posterior surface of the testis."  Stedman's Medical Dictionary, 604 (27th ed., 2000).

Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b. 

The rating criteria for urinary tract infection provide that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

At the September 2008 VA examination, the Veteran reported that he was diagnosed with epididymitis with left testicular cyst in 1995.  The Veteran reported recurrent episodes two times per year that last four to six hours that are incapacitating and some low grade constant pain 2/10.  The Veteran denied any surgical intervention.  The examiner noted no history of hospitalization of surgery, trauma to the genitourinary system, history of neoplasm, general systemic symptoms due to genitourinary disease, or urinary symptoms.  The examiner also noted that there was no urinary leakage, history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  

Physical examination demonstrated normal testis, epididymitis, seminal vesicles, and spermatic cord.  The examiner noted normal bladder and normal urethra.  The Veteran's left testicle was tender.  Diagnosis was recurrent epididymitis with incidental finding of left testicular cyst on ultrasound.     

In his October 2008 statement, the Veteran noted that he was offered long term drug therapy on several occasions but since he already took so much pain medicine for his sinuses, he chose not to.

The Veteran also testified in February 2011 that he had urinary tract infections, frequent urination (every hour during the day and two to three times at night), and testicular pain which most of the time was a dull ache but sometimes felt like someone had kicked him causing incapacitation for an hour to two hours.  

Upon review, although the Veteran reported that he was offered long term drug therapy, the medical evidence of record does not indicate that the Veteran's condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  Similarly, the medical evidence does not indicate that he has undergone any of the treatment described in Diagnostic Code 7525 during the appeal period.  

The record also does not indicate that the Veteran's disability requires frequent hospitalization (greater than two times/year) and/or continuous intensive management as is required to support a disability rating of 30 percent under Diagnostic Code 7525.  38 C.F.R. § 4.115a.  Moreover, there is no evidence of poor renal function to warrant consideration under the criteria for rating renal dysfunction.

In light of the above, the Board finds that the Veteran does not meet the criteria for a compensable evaluation for epididymitis under Diagnostic Code 7525.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The record does not indicate that the Veteran experiences any atrophy of the testis (Diagnostic Code 7523) or has had a testicle removed (Diagnostic Code 7524).  Accordingly, the Board concludes that the Veteran's service-connected epididymitis is appropriately rated under Diagnostic Code 7525.

As the preponderance of the most probative evidence does not support assignment of a compensable evaluation at any time during the appeal period, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected episodic position vertigo, chronic sinusitis, or recurrent epididymitis with left testicular cyst presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.
ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for episodic positional vertigo is granted.

Entitlement to an initial evaluation of 30 percent, but no higher, for chronic sinusitis is granted.

Entitlement to an initial compensable evaluation for recurrent epididymitis with left testicular cyst is denied.


REMAND

With respect to the issue of entitlement to an initial compensable evaluation for left plantar fasciitis, the United States Court of Appeals for Veterans Claims (Court) has held that "[w]here, as here, the record before the [Board] was clearly inadequate, remand . . . is required."  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  The Court has also held that the "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA examination in conjunction with his claim for an increased rating for his service-connected left plantar fasciitis in September 2008, this examination is not adequate for appellate purposes.  The Veteran noted in his October 2008 statement that although the VA examiner asked the Veteran questions about his left foot, no physical examination was performed.  

The Board, therefore, concludes that an additional VA examination is needed to provide an accurate picture of the claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left foot plantar fasciitis that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA examination to ascertain the severity of his left foot plantar fasciitis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all manifestations of the Veteran's service-connected left foot plantar fasciitis, including flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toes, or malunion of the tarsal or metatarsal bones.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the Veteran's left foot exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  
    
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


